J-A19014-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: B.R., A MINOR                           IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
APPEAL OF: S.K., BIRTH MOTHER
                                                   No. 2006 WDA 2014


               Appeal from the Order Entered November 12, 2014
               In the Court of Common Pleas of Allegheny County
                    Orphans' Court at No(s): TPR082 OF 2014

IN RE: A.R., A MINOR                           IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
APPEAL OF: S.K., BIRTH MOTHER
                                                   No. 2007 WDA 2014


               Appeal from the Order Entered November 12, 2014
               In the Court of Common Pleas of Allegheny County
                    Orphans' Court at No(s): TPR083 OF 2014

BEFORE: BENDER, P.J.E., JENKINS, J., and MUSMANNO, J.

MEMORANDUM BY BENDER, P.J.E.:                     FILED AUGUST 25, 2015

       S.K. (“Mother”) appeals from the orders involuntarily terminating her

parental rights to B.R. (born in July of 2007), and A.R. (born in March of

2010) (collectively “the Children”), pursuant to 23 Pa.C.S. § 2511(a)(2),

(a)(5), (a)(8), and (b).1 We affirm.2



____________________________________________


1
  The parental rights of M.R., the Children’s father (“Father”), were also
involuntarily terminated. Father filed a separate appeal which is docketed at
Nos. 2048 WDA 2014 and 2049 WDA 2014.
2
 By order dated January 5, 2015, this Court consolidated these appeals sua
sponte.
J-A19014-15



        In its opinion, the orphans’ court set forth the following history of this

case:

               The family first came to the attention of CYF[3] in October
        2011 following allegations that the children were alone outside.
        There were also concerns that the family was being evicted and
        that the parents were using drugs. When CYF arrived, they were
        not given access to the children. Crisis-in-home services were
        obtained to assist the parents on stabilizing their housing
        situation. CYF opened a case at that time. The service provider
        closed out unsuccessfully a month later in November 2011, but
        first wanted to verify the children’s safety. The children and
        Mother had been staying with grandparents. In early April 2012,
        CYF learned of Mother’s attempted suicide. CYF sought and
        obtained an Emergency Custody Authorization (“ECA”) on April
        2, 2012.

               The children were removed from their Mother’s care;
        Father had left the home months prior. Mother was in the I.C.U.
        after attempting to end her life, and Father could not be a
        caregiver as he did not have housing, was [a] perpetrator of
        domestic violence, as well as a Suboxone addict. The children
        were temporarily placed in an Auberle foster home while
        awaiting a shelter hearing, as their grandparents had criminal
        histories and did not pass CYF’s emergency clearances. But at
        the shelter hearing, it was determined that B.R. could be placed
        with his Paternal Grandmother … and that A.R. could be placed
        with Maternal Step-Grandmother …. There the children have
        remained. The children were adjudicated dependent on April 30,
        2012. The petition to involuntarily terminate the parents’ rights
        was filed on May 13, 2014.

Orphans’ Court Opinion (O.C.O.), 1/26/15, at 3-4 (citations to the record

omitted).

        A hearing on the termination of parental rights petition was held on

November 12, 2014.          In addition to Mother’s testimony, the court heard
____________________________________________


3
    The Allegheny County Office of Children, Youth and Families (“CYF”).



                                           -2-
J-A19014-15



testimony from Mary Hughes, a CYF caseworker, from psychologist, Dr. Neil

Rosenblum, and from the Children’s Paternal Grandmother, Anna Ritter.

Based upon the evidence and testimony provided, the orphans’ court

entered its orders terminating Mother’s parental rights to the Children.

      Mother filed timely notices of appeal and a concise statement of errors

complained of on appeal in compliance with Pa.R.A.P. 1925(a)(2)(i) and (b).

She now raises the following issue for our review:

      Did the trial court abuse its discretion and/or err as a matter of
      law in concluding that CYF met its burden of proving by clear and
      convincing evidence that termination of Mother’s parental rights
      would best serve the needs and welfare of the children pursuant
      to 23 Pa.C.S. § 2511(b)?

Mother’s Brief at 7.

      Our standard of review regarding orders terminating parental rights is

as follows:

      When reviewing an appeal from a decree terminating parental
      rights, we are limited to determining whether the decision of the
      trial court is supported by competent evidence. Absent an abuse
      of discretion, an error of law, or insufficient evidentiary support
      for the trial court’s decision, the decree must stand. Where a
      trial court has granted a petition to involuntarily terminate
      parental rights, this Court must accord the hearing judge’s
      decision the same deference that we would give to a jury
      verdict. We must employ a broad, comprehensive review of the
      record in order to determine whether the trial court’s decision is
      supported by competent evidence.

In re S.H., 879 A.2d 802, 805 (Pa. Super. 2005). In termination cases, the

burden is upon the petitioner to prove by clear and convincing evidence that




                                     -3-
J-A19014-15



the asserted grounds for seeking the termination of parental rights are valid.

Id. at 806. We have previously stated:

     The standard of clear and convincing evidence is defined as
     testimony that is so “clear, direct, weighty and convincing as to
     enable the trier of fact to come to a clear conviction, without
     hesitance, of the truth of the precise facts in issue.”

In re J.L.C. & J.R.C., 837 A.2d 1247, 1251 (Pa. Super. 2003).

      The trial court is free to believe all, part, or none of the evidence

presented and is likewise free to make all credibility determinations and

resolve conflicts in the evidence.   In re M.G., 855 A.2d 68, 73-74 (Pa.

Super. 2004). If competent evidence supports the trial court’s findings, we

will affirm even if the record could also support the opposite result. In re

Adoption of T.B.B., 835 A.2d 387, 394 (Pa. Super. 2003).         Additionally,

this Court “need only agree with [the trial court’s] decision as to any one

subsection in order to affirm the termination of parental rights.”     In re

B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc), appeal denied, 863
A.2d 1141 (Pa. 2004).

      The termination of parental rights is controlled by 23 Pa.C.S.A. § 2511.

Under this statute, the trial court must engage in a bifurcated process in

which it initially focuses on the conduct of the parent under Section 2511(a).

See In the Interest of B.C., 36 A.3d 601 (Pa. Super. 2012). If the trial

court determines that the parent’s conduct warrants termination under

Section 2511(a), it must then engage in an analysis of the best interests of

the child under Section 2511(b). See id.


                                     -4-
J-A19014-15



     In the instant case, Mother does not challenge the trial court’s analysis

as it relates to her conduct under Section 2511(a); but rather she limits her

argument to the trial court’s analysis of the best interests of the Children

under Section 2511(b).

     Section 2511(b) provides, in pertinent part:

     (b) Other considerations.—The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent.

23 Pa.C.S. § 2511(b).

     Pursuant to Section 2511(b), the trial court must take into account

whether a natural parental bond exists between child and parent, and

whether termination would destroy an existing, necessary and beneficial

relationship. In re. C.S., 761 A.2d 1197, 1202 (Pa. Super. 2000) (en banc).

     In In re C.M.S., 884 A.2d 1284, 1287 (Pa. Super. 2005), this
     Court stated, “Intangibles such as love, comfort, security, and
     stability are involved in the inquiry into needs and welfare of the
     child.” In addition, we instructed that the orphans’ court must
     also discern the nature and status of the parent-child bond, with
     utmost attention to the effect on the child of permanently
     severing that bond. Id. However, the extent of the bond-effect
     analysis necessarily depends on the circumstances of the
     particular case. In re K.Z.S., 946 A.2d 753, 763 (Pa. Super.
     2008).

     While a parent’s emotional bond with his or her child is a major
     aspect of the Subsection 2511(b) best-interest analysis, it is
     nonetheless only one of many factors to be considered by the
     court when determining what is in the best interest of the child.
     The mere existence of an emotional bond does not preclude the


                                    -5-
J-A19014-15


     termination of parental rights. Rather, the orphans’ court must
     examine the status of the bond to determine whether its
     termination “would destroy an existing, necessary and beneficial
     relationship.” As we explained in In re A.S., 11 A.3d 473, 483
     (Pa. Super. 2010):

        [I]n addition to a bond examination, the trial court can
        equally emphasize the safety needs of the child, and
        should also consider the intangibles, such as the love,
        comfort, security, and stability the child might have with
        the foster parent. Additionally, this Court stated that the
        trial court should consider the importance of continuity of
        relationships and whether any existing parent-child bond
        can be severed without detrimental effects on the child.

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011) (citation omitted).

     Mother argues that the termination of her parental rights “may

unnecessarily and permanently terminate the loving relationship between

these children and their mother.” Mother’s Brief, at 13. Mother asserts that

she has a strong bond with her Children and that they benefit from contact

with her.   Id. at 17.     Mother further avers that she was in substantial

contact with Children outside the purview of CYF and that “[t]he impact of

this contact was not properly assessed by the trial judge who completely

ignored [her] credible and unrefuted testimony that A.R. was living with her

for many months.”       Id. at 17.   She claims to also have had substantial

contact with B.R.   Id.   Mother expresses concern over the impact on her

visitations with B.R. in the event that her relationship deteriorates with

Paternal Grandmother. Id. at 19. Finally, Mother argues that termination of

her parental rights also jeopardizes the Children’s relationship with each

other. Id. at 13, 18.


                                      -6-
J-A19014-15



     In support of its conclusion that termination is in the Children’s best

needs and welfare, the court referenced some of Dr. Rosenblum’s testimony

concerning the Children individually, their bond with Mother, and the

Children’s individual relationships with Paternal Grandmother and Maternal

Step-Grandmother.    O.C.O. at 7-9.    The court also addressed Mother’s

current addictions and mental state.   Id. at 8-9.   Specifically, the court

reasoned:

     Dr. Rosenblum conducted five evaluations with five reports.
     When he first met B.R., soon after he came into Paternal
     Grandmother’s care, the child showed signs [of] delays. The
     child appeared somewhat unsocialized. He had a very short
     attention span and would become very easily distracted. He also
     demonstrated aggressive behavior. The child was not even able
     to engage in much conversation with Dr. Rosenblum.          Dr.
     Rosenblum testified that B.R. showed signs of Addition [sic]
     Deficit Hyperactivity Disorder (ADHD) and a Disruptive
     Behavioral    Disorder,  demonstrated     by    impulse  control
     difficulties.  His global assessment of his mental health
     functioning reflected a moderate level of impairment.       Dr.
     Rosenblum referred the child to individual counseling and
     advised Paternal Grandmother how to best address his needs.
     Only seven months later, at his second evaluation, B.R. “very
     definitely” showed signs of behavioral improvement. He had
     much better self-control, better social skills, and had a much
     more productive personal adjustment. Dr. Rosenblum testified
     that his caregiver and pre-adoptive foster mother, Paternal
     Grandmother, is “highly responsible for the improvements….”

            As far as A.R. was concerned, Dr. Rosenblum found her to
     be very age appropriate in her behavior. Dr. Rosenblum testified
     that in her case with her pre-adoptive foster mother, Maternal
     Step-Grandmother – much as Dr. Rosenblum found with B.R.
     and his caregiver – that A.R. was receiving excellent care and
     developing well. Dr. Rosenblum testified that there was very
     definitely an attachment between A.R. and her foster mother.




                                   -7-
J-A19014-15


            Dr. Rosenblum testified that the bond between the children
     and their Mother is not that of a caregiver relationship. He
     testified that the children know who she is and that they love
     her, but that it is not a bond … in which there is a representation
     of Mother meeting the children’s needs. They do not emotionally
     depend on Mother, and therefore, according to Dr. Rosenblum,
     the attachment is far less relevant than it was when the children
     first left their Mother’s care. According to Dr. Rosenblum, the
     attachment is not so necessary and beneficial that the
     termination should not occur. In his opinion, the children will
     have a sense of closure, and the level of contact with Mother will
     continue but simply not in a primary parenting capacity.

           Insofar as Mother’s case is concerned, credible expert
     testimony was proffered to suggest that termination would not
     deprive the children of love, companionship and affection of their
     biological mother. It is clear, by virtue of the generally positive
     familial relationship that Mother has with both children’s
     respective pre-adoptive foster parent that her presence in the
     children’s lives will continue.    What a legal termination of
     Mother’s rights accomplishes is that it will allow the children to
     develop in a healthy and safe environment while in the care of
     the person they each identify as their primary emotional
     caregiver. Mother simply cannot offer this environment, and she
     cannot be this type of caregiver.

           Mother still has drug addiction problems. She testified that
     she was still using as of June 2014. Apart from addiction issues,
     Mother has issues with depression. Dr. Rose[n]blum testified
     that in addition to her opioid addiction, Mother also presented a
     major depressive disorder, with which she still struggles. Dr.
     Rosenblum testified that Mother “really has made no progress in
     the past two years.” She still uses Suboxone, which she has
     bought off the street.      Her mental health “has not at all
     remained consistent.” Mother still struggles with panic attacks
     and anxiety. Dr. Rosenblum testified that she presented herself
     “even more depressed than she ha[d] been two year prior.”
     Mother’s mental health problems led to a suicide attempt in
     2012, and they were the initial cause that the children were
     removed from her care. It is simply in the children’s best
     interest that their primary caregivers are their pre-adoptive
     foster parents. To rule otherwise would be so detrimental to the
     children and to their Mother, that it borderlines the irresponsible.



                                    -8-
J-A19014-15


             As far as the relationship between the children and their
      siblings, this Court cannot believe that such a relationship is
      even remotely in jeopardy. It is true that the children will
      [grow] up in different homes, but truly there is no alternative.
      Meanwhile, both B.R. and A.R. regularly see one [an]other. To
      be clear, there was testimony that B.R.’s foster mother – who is
      Father’s mother – and A.R.’s foster mother – who is Mother’s
      step-mother – do not always see eye-to-eye, especially during
      the time immediately preceding the TPR trial. That said, the
      caseworker testified very credibly that the disagreements which
      have occurred were likely motivated by the stress of the TPR
      hearing. The caseworker elaborated in detail that she was not
      concerned about contact going forward.

Id. at 7-9. (citations to the record omitted).

      In response to Mother’s argument on appeal, we note that the mere

existence of a bond or attachment of a child to a parent will not necessarily

result in the denial of a termination petition. See In re K.K.R.-S., 958 A.2d
529. (Pa. Super. 2008).       It is clear from the court’s discussion, quoted

above,   that   the   court   valued    Mother’s   relationship   with   Children.

Nonetheless, the court concluded that termination of Mother’s parental rights

was in the Children’s best interests.

      Our review of the record reveals that the court’s findings are

supported by evidence presented at the hearings. Furthermore, we defer to

the court’s credibility determinations, and discern no abuse of discretion in

its findings as to credibility.   See In re Adoption of S.P., 47 A.3d 817,

826-27 (Pa. 2012). Accordingly, we conclude that the court did not abuse

its discretion in terminating Mother’s parental rights to the Children pursuant

to section 2511(b).      Thus, we affirm the court orders terminating her

parental rights.


                                        -9-
J-A19014-15



     Orders affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/25/2015




                          - 10 -